DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “elongated light emitting diode” as claimed in claims 12 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter “an elongated 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 9, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, this claim depends on claim 1, and it is not clear how can the multiple edge walls comprise six edge walls while claim 1 recites that the housing defined by a pair of side walls and multiple edge walls …. to form a cuboid shape.  Note that geometry of a “cuboid” is a solid which has six rectangular faces at right angle to each other.  In view of the current claim 5, the housing cannot be able to form a cuboid shape in view of the six edge walls and a pair of side walls which are more than six faces according to the geometry of the cuboid.
In claim 9, the language “the grommet … coplanar with the edge walls of the housing” is not understood.  Note that the grommet is three dimensional that has more than one surface or plane.  It is not clear which part or plane of the grommet is coplanar with the edge walls of the housing?  
In claim 15, the term “the writing mechanism” lacks a clear antecedent basis.  It is not clear how can the first end of the writing mechanism also removably fitted into the grommet in view of the light end of illumination mechanism being removably fitted into the same grommet established earlier in claim 1?
In claims 19 and 20, the term “the marking mechanism” lacks a clear antecedent basis.  It is not clear how can the first end of the writing mechanism also removably fitted into the grommet in view of the light end of illumination mechanism being removably fitted into the same grommet established earlier in the claims?
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 to 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grayden (20170066105) in view of Lin (20160271458), Van Straten (20150055363) and Vermillion et al. (20070139916).
Grayden discloses an illuminating drywall sponge device (100, 200, 300, 400, 500, 600), the device comprising a housing (the housing including 102 and 104, the housing where reference numerals 301, 401, 501, 601, the housing including 702, 704) defined by a pair of side walls and multiple edge walls (figures 1, 2, 3, 4, 5, 6, 7), the walls having an outer surface and arranged to form a cuboid shape (figures 1, 2, 3, 4, 5, 6, 7), the housing further defined by at least one cavity (figure 1, the cavity where reference numeral 110, 112, 114 are pointing; figure 6, 620, 640) having an outer region and an inner region, the cavity extending into at least one of the walls of the housing (figures 1, 2, 3, 5, 6), and an illumination mechanism (110, 112, 114, 204, 206, 310, 410, 510, 610) being removably fitted into the cavity, the illumination mechanism having a light end and a free end (figure 6), the free end being oriented towards the inner region of the cavity (figure 6), the light end being oriented towards the outer region of the cavity (figures 1, 2, 6), the outer region oriented towards the surface of the walls, the inner region oriented away from the surface of the walls (figures 1, 2, 6, 7), and whereby the illumination mechanism emits light outwardly from the walls of the housing (figures 1, 2, 3, 4, 5, 6, 7).  However, Grayden does not disclose that the outer region of the cavity is defined by a larger diameter than the inner region of the cavity, a grommet is disposed at the outer region of the cavity, the light end being removably fitted into the grommet, and the light end being operable to selectively emit light.
Lin teaches the outer region of the cavity defined by a larger diameter than the inner region of the cavity (figure 2) for facilitate the illumination mechanism to be put into the cavity (paragraph 0032, lines 15 to 18).  Wherein the cavity tapers inwardly from the outer region to the inner region (figure 2) as claimed in claim 7.
Van Straten teaches a grommet (42) disposed at the outer region of the cavity (40) for securely and removably retaining the light end of the illumination mechanism (paragraph 0003, lines 8 to 10).  With regards to claim 9, this claim is rejected as can best be understood in view of the 35 USC 112 above, wherein the grommet is disposed at the outer region of the cavity and coplanar with the edge walls of the housing (figure 5, note that the lower plane of the flange of the grommet is coplanar with the edge wall of the housing). With regards to the specific shape of the grommet of claim 10, it would have been obvious to one skilled in the art to have the grommet square shape since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Van Straten.  With regards to claim 11, wherein the grommet is defined by a circular shape (figure 5). 
Vermillion et al. teach the light end (22) being operable to selectively emit light (paragraph 0021, lines 3 to 5).  Wherein the illumination mechanism comprises a power switch (paragraph 0021, lines 3 to 5) for powering on and off the light as claimed in claim 13.
It would have been obvious to one skilled in the art to define the cavity of the outer region of Grayden by a larger diameter than the inner region of the cavity, as taught by Lin, for facilitate the illumination mechanism to be put into the cavity.
It would have been obvious to one skilled in the art to dispose at the outer region of the cavity of Grayden with a grommet, as taught by Van Straten, such that the light end of the illumination mechanism can be securely and removably retained and fitted into the grommet.
It would have been obvious to one skilled in the art to provide the light end of Grayden being operable, as taught by Vermillion et al., to selectively emit light in variety of settings. 
With regards to the rectangular cuboid shape of claim 2, it would have been obvious to one skilled in the art to have the housing defined by a rectangular cuboid shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Grayden.
With regards to the specific material of claim 3, it would have been obvious to one skilled in the art to select the abrasive materials as claimed in an attempt to improve the sanding qualities since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.
With regards to the specific material of claim 4, it would have been obvious to one skilled in the art to select the walls encapsulated with a sand paper as claimed in an attempt to improve the sanding qualities since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.
With regards to claim 5, this claim is rejected as can best be understood in view of the 35 USC 112, second paragraph above, wherein the multiple edge walls comprise six edge walls (figures 1, 2, 3, 4, 5, 6, 7).
With regards to claim 6, wherein the side walls have a larger surface area than the edge walls (figures 1, 2, 3, 4, 5, 6, 7).
With regards to claim 8, wherein the at least one cavity comprises two cavities formed along one of the edge walls (figures 1, 2, 6, 7).
With regards to claim 12, this claim is rejected as can best be understood in view of the 35 USC 112 above, wherein the illumination mechanism comprises a light emitting diode (paragraph 0014, line 8).  Also, it would have been obvious to one skilled in the art to have the light emitting diode elongated, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
With regards to claim 14, further comprising a marking mechanism (120, 220, 630).
With regards to claim 17, wherein the writing mechanism comprises a stick of chalk (paragraph 0026, line 3).
With regards to claim 18, wherein the writing mechanism comprises a pencil (paragraph 0026, line 3).
10.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grayden in view of Lin, Van Straten and Vermillion et al., as applied to claim 14 above, and further in view of Darnell (4361934) and Longenette (4592148).
Grayden as modified by Lin, Van Straten and Vermillion et al. discloses the invention substantially as claimed including the marking mechanism removably fitted into the cavity, the marking mechanism having a first end and a second end, the second end being oriented towards the inner region of the cavity, the first end being oriented towards the outer region of the cavity, the first end being operable to mark a work surface, whereby the marking mechanism is operable to mark the work surface from the walls of the housing (figures 1, 6) with the exception of disclosing the first end being removably fitted into the grommet as claimed in claim 15, and the marking mechanism comprising a knob operable to enable retraction and extension of the marking mechanism relative to the cavity as claimed in claim 16.
Darnell teaches that it is known to use a grommet for securing and removably retaining the marking mechanism (50).
Longenette teaches a knob (48) operable to enable retraction and extension of the marking mechanism relative to the cavity.
It would have been obvious to one skilled in the art to provide the first end of the marking mechanism and the cavity of Grayden with a grommet, as taught by Darnell, for facilitate the securing and removably retaining of the marking mechanism.
It would have been obvious to one skilled in the art to provide Grayden with a knob, as taught by Longenette, to facilitate the retraction and extension of the marking mechanism relative to the cavity. 
11.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grayden in view of Lin, Van Straten, Vermillion et al., Darnell, and Longenette.
Grayden discloses an illuminating drywall sponge device (100, 200, 300, 400, 500, 600) comprising a housing (the housing including 102 and 104, the housing where reference numerals 301, 401, 501, 601, the housing including 702, 704) defined by a pair of side walls and multiple edge walls (figures 1, 2, 3, 4, 5, 6, 7), the walls having an outer surface and arranged to form a cuboid shape (figures 1, 2, 3, 4, 5, 6, 7), the housing further defined by at least one cavity (figure 1, the cavity where reference numeral 110, 112, 114 are pointing; figure 6, 620, 640) having an outer region and an inner region, the cavity extending into at least one of the walls of the housing (figures 1, 2, 3, 5, 6),  the outer region oriented towards the surface of the walls, the inner region oriented away from the surface of the walls, an illumination mechanism (110, 112, 114, 204, 206, 310, 410, 510, 610) being removably fitted into the cavity, the illumination mechanism having a light end and a free end (figure 6), the free end being oriented towards the inner region of the cavity (figure 6), the light end being oriented towards the outer region of the cavity (figures 1, 2, 6), whereby the illumination mechanism emits light outwardly from the walls of the housing (figures 1, 2, 3, 4, 5, 6, 7), a writing mechanism (120, 220, 630) being removably fitted into the cavity (figure 6), the writing mechanism having a first end and a second end (figure 6), the second end being oriented towards the inner region of the cavity, the first end being oriented towards the outer region of the cavity (figure 6), the first end being operable to mark a work surface, and whereby the marking mechanism is operable to mark the work surface from the walls of the housing (figure 6). However, Grayden does not disclose that the cavity is tapered, the outer region of the cavity is defined by a larger diameter than the inner region of the cavity, a grommet is disposed at the outer region of the cavity, the light end being removably fitted into the grommet, the light end being operable to selectively emit light, the first end of the writing mechanism being removably fitted into the grommet, and the marking mechanism comprises a knob operable to enable retraction and extension of the marking mechanism relative to the cavity.
Lin teaches the outer region of the cavity defined by a larger diameter than the inner region of the cavity (figure 2) for facilitate the illumination mechanism to be put into the cavity (paragraph 0032, lines 15 to 18).  Wherein the cavity is tapered (figure 2).
Van Straten teaches a grommet (42) disposed at the outer region of the cavity (40) for securely and removably retaining the light end of the illumination mechanism (paragraph 0003, lines 8 to 10).  
Vermillion et al. teach the light end (22) being operable to selectively emit light (paragraph 0021, lines 3 to 5).  
Darnell teaches that it is known to use a grommet for securing and removably retaining the marking mechanism (50).
Longenette teaches a knob (48) of the marking mechanism operable to enable retraction and extension of the marking mechanism relative to the cavity.
It would have been obvious to one skilled in the art to define the cavity of the Grayden tapered having the outer region with a larger diameter than the inner region of the cavity, as taught by Lin, for facilitate the illumination mechanism to be put into the cavity.
It would have been obvious to one skilled in the art to dispose at the outer region of the cavity of Grayden with a grommet, as taught by Van Straten, such that the light end of the illumination mechanism can be securely and removably retained and fitted into the grommet.
It would have been obvious to one skilled in the art to provide the light end of Grayden being operable, as taught by Vermillion et al., to selectively emit light in variety of settings. 
It would have been obvious to one skilled in the art to provide the first end of the marking mechanism and the cavity of Grayden with a grommet, as taught by Darnell, for facilitate the securing and removably retaining of the marking mechanism.
It would have been obvious to one skilled in the art to provide the marking mechanism of Grayden with a knob, as taught by Longenette, to facilitate the retraction and extension of the marking mechanism relative to the cavity. 
With regards to claim 20, Grayden discloses an illuminating drywall sponge device (100, 200, 300, 400, 500, 600) comprising a housing (the housing including 102 and 104, the housing where reference numerals 301, 401, 501, 601, the housing including 702, 704) defined by a pair of side walls and multiple edge walls (figures 1, 2, 3, 4, 5, 6, 7), the walls having an outer surface and arranged to form a cuboid shape (figures 1, 2, 3, 4, 5, 6, 7), the housing further defined by at least one cavity (figure 1, the cavity where reference numeral 110, 112, 114 are pointing; figure 6, 620, 640) having an outer region and an inner region, the cavity extending into at least one of the walls of the housing (figures 1, 2, 3, 5, 6),  the outer region oriented towards the surface of the walls, the inner region oriented away from the surface of the walls, an illumination mechanism (110, 112, 114, 204, 206, 310, 410, 510, 610) being removably fitted into the cavity, the illumination mechanism having a light end and a free end (figure 6), the free end being oriented towards the inner region of the cavity (figure 6), the light end being oriented towards the outer region of the cavity (figures 1, 2, 6), the illumination mechanism comprising a light emitting diode (paragraph 0014, line 8), and whereby the illumination mechanism emits light outwardly from the walls of the housing (figures 1, 2, 3, 4, 5, 6, 7), a writing mechanism (120, 220, 630) being removably fitted into the cavity (figure 6), the writing mechanism having a first end and a second end (figure 6), the second end being oriented towards the inner region of the cavity, the first end being oriented towards the outer region of the cavity (figure 6), the first end being operable to mark a work surface, whereby the marking mechanism is operable to mark the work surface from the walls of the housing (figure 6), and the writing mechanism comprising a stick of chalk (paragraph 0026, line 3). However, Grayden does not disclose that the cavity is tapered, the outer region of the cavity is defined by a larger diameter than the inner region of the cavity, a grommet is disposed at the outer region of the cavity, the light end being removably fitted into the grommet, the light end being operable to selectively emit light, the first end of the writing mechanism being removably fitted into the grommet, and the marking mechanism comprises a knob operable to enable retraction and extension of the marking mechanism relative to the cavity.  
Lin teaches the outer region of the cavity defined by a larger diameter than the inner region of the cavity (figure 2) for facilitate the illumination mechanism to be put into the cavity (paragraph 0032, lines 15 to 18).  Wherein the cavity is tapered (figure 2).
Van Straten teaches a grommet (42) disposed at the outer region of the cavity (40) for securely and removably retaining the light end of the illumination mechanism (paragraph 0003, lines 8 to 10).  
Vermillion et al. teach the light end (22) being operable to selectively emit light (paragraph 0021, lines 3 to 5).  
Darnell teaches that it is known to use a grommet for securing and removably retaining the marking mechanism (50).
Longenette teaches a knob (48) of the marking mechanism operable to enable retraction and extension of the marking mechanism relative to the cavity.
It would have been obvious to one skilled in the art to define the cavity of the Grayden tapered having the outer region with a larger diameter than the inner region of the cavity, as taught by Lin, for facilitate the illumination mechanism to be put into the cavity.
It would have been obvious to one skilled in the art to dispose at the outer region of the cavity of Grayden with a grommet, as taught by Van Straten, such that the light end of the illumination mechanism can be securely and removably retained and fitted into the grommet.
It would have been obvious to one skilled in the art to provide the light end of Grayden being operable, as taught by Vermillion et al., to selectively emit light in variety of settings. 
It would have been obvious to one skilled in the art to provide the first end of the marking mechanism and the cavity of Grayden with a grommet, as taught by Darnell, for facilitate the securing and removably retaining of the marking mechanism.
It would have been obvious to one skilled in the art to provide the marking mechanism of Grayden with a knob, as taught by Longenette, to facilitate the retraction and extension of the marking mechanism relative to the cavity. 
With regards to the light emitting diode being elongated, it would have been obvious to one skilled in the art to have the light emitting diode elongated, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875